Citation Nr: 0019246	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-37 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, 
other than conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from April 1942 to October 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision of May 1995 and July 1995, which denied the 
veteran's claim for an increased rating for conjunctivitis.  
On his substantive appeal filed regarding the issue of an 
increased rating for conjunctivitis, in October 1995, the 
veteran asserted that he suffered from an eye condition due 
to trauma in service, and in July 1996, he indicated that 
this condition was "other than conjunctivitus [sic]."  A 
supplemental statement of the case dated in September 1997, 
on the issue of entitlement to an increased rating for 
conjunctivitis, noted, inter alia, that the problem currently 
affecting the veteran was not conjunctivitis, but rather 
senile retinal neovascular membrane, and that it could not be 
substantiated that the veteran had any inservice trauma which 
would have caused such a condition.  In December 1997, the 
veteran's representative presented written arguments, which 
contended that the veteran's current eye disability was due 
to inservice trauma, and requested that this issue be 
considered.  

In its March 1998 decision, the Board denied the issue of 
entitlement to an increased rating for conjunctivitis, and 
referred, without taking jurisdiction, the issue of 
entitlement to service connection for an eye disability other 
than conjunctivitis, on the basis that it was not 
inextricably intertwined with the increased rating issue, and 
had not been developed for appellate consideration.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter "Court").  
Pursuant to motions filed by the parties, the Court issued an 
Order dated in January 2000, which affirmed the Board's 
decision denying an increased rating for conjunctivitis, and 
vacated that part of the Board's decision that had referred 
the matter of service connection for an eye disorder other 
than conjunctivitis to the RO for further adjudication, and 
remanded the matter to the Board for further action.  The 
Court noted that it agreed with the Secretary's argument that 
the September 1997 supplemental statement of the case and the 
December 1997 arguments from the veteran's representative 
constituted, respectively, an RO decision on the matter, and 
a notice of disagreement.  Accordingly, the appropriate 
action was remand, not referral.  

In the meantime, pursuant to the referral in the March 1998 
Board decision, in June 1999, the RO issued a rating decision 
denying service connection for an eye disability, other than 
conjunctivitis.  The veteran submitted a notice of 
disagreement in July 1999; a statement of the case was issued 
in November 1999; and written arguments were received in 
December 1999.  In addition, in the notice of disagreement 
dated in July 1999, the veteran requested a videoconference 
hearing to be held in Ft. Lauderdale.  The Board does not 
have the capability to hold videoconference hearings in Ft. 
Lauderdale, and in May 2000, the veteran returned a form 
designating that he wished to have a hearing before a member 
of the Board via videoteleconference in St. Petersburg.  

Consequently, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing at the St. 
Petersburg, Florida, RO, before a member 
of the Board sitting in Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




